DETAILED ACTION
This office action is responsive to communication filed on May 18, 2020.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed October 26, 2021 was received and has been considered by the Examiner.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Consider claim 1, and with respect to the amendment filed October 26, 2021 and the Office Action filed July 26, 2021, Wang et al. (US 2017/0064235) further teaches that the overflow transistor (606) is configured to remove third charges in response to a level of the overflow transistor changing from a first level (i.e. low level) to a second, different level (i.e. high level, see AB in figure 7, see figure 6, paragraph 0057). 
	However, the prior art of record does not teach nor reasonably suggest that the width of the window of time corresponds to the width of the period of time during which the overflow control signal is set to the second level, in combination with the other elements recited in claim 1.

	Claims 2-10 and 21-23 are allowed as depending from an allowed claim 1.

	Consider claim 11, and with respect to the amendment filed October 26, 2021 and the Office Action filed July 26, 2021, Brady et al. (US 2020/0264308) teaches four 
	However, the prior art of record does not teach nor reasonably suggest that the driving circuit is further configured to control the fourth readout circuit to remove fourth charges generated during a fourth time, which is before the first to third times, of the sensing time from the photoelectric conversion elements, based on the fourth photo gate signal, in combination with the other elements recited in claim 11.

	Claims 12 and 13 are allowed as depending from an allowed claim 11.

	Consider claim 14, the prior art of record does not teach nor reasonably suggest that the operation mode includes a first mode corresponding to a first measuring range and a second mode corresponding to a second measuring range more distant from the sensor than the first measuring range, and wherein the processing circuitry is configured to control the light source to output the light pulses with a first angle range in the first mode and to output the light pulses with a second angle range smaller than the first angle range in the second mode, in combination with the other elements recited in claim 14.

	Claims 15-20 are allowed as depending from an allowed claim 14.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696